J-S31012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ELENI DISABATINO                           :
                                               :
                       Appellant               :   No. 1242 EDA 2022

       Appeal from the Judgment of Sentence Entered December 22, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0004132-2019


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 18, 2022

        Eleni DiSabatino appeals from the December 22, 2021 judgment of

sentence of three years probation with $4,622.64 restitution, which was

imposed following her convictions for theft by unlawful taking and related

offenses. We affirm.

        The trial court aptly summarized the factual history as follows:

              Pebble Pools (“Pebble”) was a company that constructed
        and renovated swimming pools. It was located at 425 East Linfield
        Road, Royersford, Montgomery County, Pennsylvania.             Chris
        Garofolo, Sr.’s father established Pebble in 1978. Chris Garofolo,
        Sr. was a part-owner of Pebble from its inception until it folded in
        May or June of 2018. He assumed control of Pebble’s operation
        in 2016.

             [Appellant]     worked        for    Pebble     as      a
        bookkeeper/secretary/receptionist from September 5 of 2013 or
        2014 until approximately June 2018 when it folded. During this
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31012-22


     period, [Appellant] was authorized to use Pebble’s Chase credit
     cards ending in 0706 and 7535 to purchase products for the
     business.   However, [Appellant] was not authorized to use
     Pebble’s credit cards for personal purchases or to ship any
     purchases to her home address (2 Featherbed Lane, Audubon, PA
     19403).

           Allison Garofolo, Chris Garofolo, Sr,’s daughter, began
     reviewing Pebble’s records in approximately August 2018 in
     conjunction with Pebble’s bankruptcy filing. As part of her review,
     Ms. Garofolo discovered a series of emails from Amazon that had
     been sent to [Appellant’s] business email address for purchases
     unrelated to Pebble’s business. At that point, Ms. Garofolo
     examined Pebble’s Chase credit card statements and verified that
     these purchases were made with Pebble’s credit cards.

           Detective Sean Franchini (“Det. Franchini”) of the Upper
     Providence Township Police Department obtained from Amazon a
     spreadsheet that lists all available records relating to Pebble’s
     Chase Bank Visa credit cards ending in 0706 and 7535. Det.
     Franchini and Ms. Garofolo examined the spreadsheet together,
     and Det. Franchini highlighted the items related to business
     purposes.

            [Appellant], without authorization, used Pebble’s Chase
     credit cards ending in 0706 and 7535 to purchase products for her
     personal use. Furthermore, without authorization, she had these
     items shipped to her home address. A review of Exhibit C-6
     reveals that [Appellant’s] personal purchases included the
     following items: skincare products, vehicle parts/products, beds,
     stationery products, women’s clothing, and women’s sneakers.

           There were a few inconsistencies between the Amazon
     spreadsheet and the Chase credit card statements. For example,
     Row 106 on the spreadsheet lists the purchase of an Apple watch
     using the Chase credit card ending in 7535. However, this charge
     does not appear on the Chase credit card statements.

           As part of the police investigation of this case, [Appellant]
     sent Det. Franchini an email purportedly sent from Chris Garofolo,
     Jr.1 to [Appellant] on May 11, 2017 in which Mr. Garofolo
     authorizes [Appellant] to order phone cases. When Det. Franchini
     reviewed Chris Garofolo, Jr.’s email account, he did not see such
     an email sent by Mr. Garofolo.

                                    -2-
J-S31012-22



            __

            1 Chris Garofolo, Jr. served as Pebble’s corporate secretary
            from approximately March 2016 until it folded in 2018.

Trial Court Opinion, 6/3/22, at 1-3 (citations omitted).

      Appellant was charged with theft by unlawful taking, access device

fraud, receiving stolen property, unsworn falsification to authorities, and

tampering with or fabricating physical evidence.    On September 28, 2021,

Appellant proceeded to a non-jury trial at which she testified, conceding that

the disputed items were sent to her home. See N.T. Non-Jury Trial, 9/28/21,

at 168. However, she nonetheless asserted that she only made authorized

purchases for office related items with the company credit card. Id. at 154-

59. To the extent items unrelated to Pebbles business were acquired and

shipped to her home, Appellant speculated that other employees made those

purchases. Id. at 168. At the conclusion of trial, the trial court took the

matter under advisement.      On September 30, 2021, the court acquitted

Appellant of receiving stolen property. The trial court found Appellant guilty

of the remaining charges. On December 29, 2021, the trial court issued the

aforementioned sentence.     Appellant filed a timely post-sentence motion,

which was denied. This timely appeal followed. Both Appellant and the trial

court have complied with the mandates of Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:

      Was the verdict against the weight of the evidence in light of the
      numerous discrepancies between Amazon records introduced by
      the Commonwealth and the Chase credit card statements of the


                                     -3-
J-S31012-22


      complainants as well as the bias of the Commonwealth witnesses
      who did not raise concerns with the purchases in question until
      Pebble Pools had filed for bankruptcy?

Appellant’s brief at 3.

      Appellant seeks a new trial on the ground that the verdicts were against

the weight of the evidence. Id. at 8-11. Such a claim is addressed in the first

instance to the discretion of the trial court.           As we explained in

Commonwealth v. Stokes, 78 A.3d 644, 650 (Pa.Super. 2013):

      A new trial should not be granted because of a mere conflict in the
      testimony or because the judge on the same facts would have
      arrived at a different conclusion. A trial judge must do more than
      reassess the credibility of the witnesses and allege that he would
      not have assented to the verdict if he were a juror. Trial judges,
      in reviewing a claim that the verdict is against the weight of the
      evidence, do not sit as the thirteenth juror. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

Id. In short, a trial court should not overturn a verdict on this basis unless

“it is so contrary to the evidence as to shock one’s sense of justice.”

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016).

      Our standard of review when presented with a weight of the evidence

claim is distinct from the standard of review applied by the trial court:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict


                                     -4-
J-S31012-22


      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (internal citations

omitted; emphasis omitted). “An abuse of discretion is not a mere error in

judgment but, rather, involves, bias, ill will, partiality, prejudice, manifest

unreasonableness, or misapplication of law.” Commonwealth v. Kane, 10

A.3d 327, 333 (Pa.Super. 2010).

      Appellant argues that the verdict was against the weight of the evidence

because there were discrepancies between Amazon’s records and Pebble’s

Chase credit cards statements. See Appellant’s brief at 10. Also, Appellant

alleges that the Commonwealth’s witnesses were biased because they did not

raise concerns with the purchases until after Pebble had filed for bankruptcy.

Id.   The trial court, in denying Appellant’s claim, addressed Appellant’s

arguments as follows:

             In the instant case, the evidence presented by the
      Commonwealth aptly supported the [c]ourt’s verdict. Moreover,
      in its posture as the fact-finder in this case, the Court was free to
      believe all, part, or none of the evidence presented.            See
      Commonwealth v. James, 46 A.3d 776, 779 (Pa.Super. 2012).
      While there were a few inconsistencies between the Amazon
      spreadsheet (Exhibit C-1) and Pebble’s Chase credit card
      statements (Exhibit C-5) such as the inexplicable reason the
      charge for the Apple watch (Row 106 on Exhibit C-1) did not
      appear on Pebble’s Chase credit card statements, the purchases
      listed on the spreadsheet for which the [c]ourt found [Appellant]
      guilty appeared on the Chase credit card statements (which items
      were delivered to [Appellant’s] residence).

            Moreover, the [c]ourt found the Commonwealth’s witnesses
      to be credible and [Appellant] to be incredible. The [c]ourt gave
      credence to Chris Garofolo, Sr.’s testimony that: (1) he did not

                                      -5-
J-S31012-22


      authorize [Appellant] to use Pebble’s credit cards to make
      personal purchases and (2) he did not authorize [Appellant] to
      ship purchases to her house. Furthermore, the [c]ourt found Chris
      Garofolo, Jr.’s testimony credible when he stated that he did not
      send the email dated May 11, 2017 (Exhibit C-4) to [Appellant].

            Finally, as to any claim that the company did not raise
      concerns about [Appellant’s] purchases until it filed [for]
      bankruptcy, the [c]ourt found credible the explanation that the
      company trusted [Appellant] as their bookkeeper and only began
      a review of their records as necessitated because of the
      bankruptcy filing (which revealed [Appellant’s] deceitful actions).
      The records which the [c]ourt reviewed in detail at trial clearly
      established that [Appellant] made unauthorized purchases on
      Pebble’s credit cards for personal items which were delivered to
      her home totaling $4,622.64.

Trial Court Opinion, 6/3/22, at 5-6.

      Our review of the record reveals no indication of bias or ill-will on the

part of the trial court in its analysis.      Appellant is merely rehashing the

arguments she made at trial, which the trial court rejected, as was its

prerogative. See Williams v. Taylor, 188 A.3d 447, 450 (Pa.Super. 2018)

(stating that the trial court, as the finder of fact in a non-jury trial, “is free to

believe all, part or none of the evidence presented, and this Court will not

disturb his credibility determinations.”); see also Commonwealth v. Flor,

998 A.2d 606, 626 (Pa. 2010) (emphasizing that “credibility determinations

rest solely within the purview of the fact-finder”); see also N.T. Non-Jury

Trial, 9/28/21, at 183-85 (questioning the reliability of the Amazon

spreadsheet due to inconsistencies with the Chase spreadsheet in closing

argument); id. at 186-87 (finding “it highly skeptical” that the Garafolos were

unaware of these purchases until they began bankruptcy proceedings).

                                        -6-
J-S31012-22


Accordingly, we find that the trial court did not abuse its discretion by denying

relief on Appellant’s weight claim, and Appellant is entitled to no relief. We

therefore affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                      -7-